


NELNET, INC.
RESTRICTED STOCK PLAN
As amended through May 22, 2014
1.Purpose.


The purpose of the Nelnet, Inc. Restricted Stock Plan is to advance the
interests of Nelnet, Inc. and its shareholders by providing a means to attract,
retain, and motivate employees of Nelnet, Inc. and its subsidiaries and
affiliates upon whose judgment, initiative and efforts the continued success,
growth and development of Nelnet, Inc. is dependent.


2.Definitions.


For purposes of the Plan, the following terms shall be defined as set forth
below:


(a)“Affiliate” means any entity other than the Company and its Subsidiaries that
is designated by the Board or the Committee as a participating employer under
the Plan; provided, however, that the Company directly or indirectly owns at
least 20% of the combined voting power of all classes of equity interests of
such entity or at least 20% of the ownership interests in such entity.


(b)“Award” means any Restricted Share or Restricted Stock Unit granted to an
Eligible Employee under the Plan.


(c)“Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.


(d)“Beneficiary” means the person, persons, trust or trusts which have been
designated by an Eligible Employee in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under this
Plan upon the death of the Eligible Employee, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.


(e)“Board” means the Board of Directors of the Company.


(f)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code shall be deemed to include successor
provisions thereto and regulations thereunder.


(g)“Committee” means the Compensation Committee of the Board, or such other
Board committee (which may include the entire Board) as may be designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist of two or more directors of
the Company, each of whom is a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act; provided further, however, that the mere fact
that the Committee shall fail to qualify under either of the foregoing
requirements shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan.


(h)“Company” means Nelnet, Inc., a corporation organized under the laws of
Nebraska, or any successor corporation.


(i)“Eligible Employee” means an employee of the Company, a Subsidiary or an
Affiliate, including any director who is also an employee. Notwithstanding any
provisions of this Plan to the contrary, an Award may be granted to an employee
in connection with his or her hiring or retention prior to the date the employee
first performs services for the Company, a Subsidiary or an Affiliate; provided,
however, that any such Award shall not become vested prior to the date the
employee first performs such services.


(j)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.


(k)“Fair Market Value” means, with respect to Shares or other property, the fair
market value of such Shares or other property determined by such methods or
procedures as shall be established from time to time by the Committee. If the
Shares are listed on any established stock exchange or a national market system,
unless otherwise determined by the Committee in good faith, the Fair Market
Value of Shares shall mean the closing price per Share on the date in question
(or, if the Shares were not traded on that day, the next preceding day that the
Shares were traded) on the principal exchange or market system on which the
Shares are traded, as such prices are officially quoted on such exchange.






--------------------------------------------------------------------------------




(l)“Participant” means an Eligible Employee who has been granted an Award under
the Plan.


(m)“Plan” means this Nelnet, Inc. Restricted Stock Plan.


(n)“Restricted Shares” means an Award of Shares under Section 5 thereof that may
be subject to certain restrictions and to a risk of forfeiture.


(o)“Restricted Stock Units” means an Award of Restricted Stock Units under
Section 5 hereof, which represent the right to receive Shares or cash or a
combination thereof upon settlement of the Award, subject to the specific terms
and conditions of the Award as set forth in the Award Agreement.


(p)“Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.


(q)“Shares” means Class A common stock, $.01 par value per share, of the
Company.


(r)“Subsidiary” means any entity (other than the Company) in an unbroken chain
of entities beginning with the Company if each of the entities (other than the
last entity in the unbroken chain) owns shares possessing 50% or more of the
total combined voting power of all classes of equity interests in one of the
other entities in the chain.


3.Administration.


(a)Authority of the Committee. The Plan shall be administered by the Committee,
and the Committee shall have full and final authority to take the following
actions, in each case subject to and consistent with the provisions of the Plan:


(i)to select Eligible Employees to whom Awards may be granted;


(ii)to designate Affiliates;


(iii)to determine the number of Awards to be granted, the number of Shares to
which an Award may relate, the terms and conditions of any Award granted under
the Plan (including, but not limited to, any restriction or condition, any
schedule for lapse of restrictions or conditions relating to transferability or
forfeiture, and waiver or accelerations thereof, and waivers of performance
conditions relating to an Award, based in each case on such considerations as
the Committee shall determine), and all other matters to be determined in
connection with an Award;


(iv)to determine whether, to what extent, and under what circumstances an Award
may be settled in cash, Shares, other Awards, or other property, or an Award may
be canceled, forfeited, exchanged, or surrendered;


(v)to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee or at the
election of the Eligible Employee;


(vi)to prescribe the form of each Award Agreement, which need not be identical
for each Eligible Employee;


(vii)to adopt, amend, suspend, waive, and rescind such rules and regulations and
appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;


(viii)to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement or other instrument hereunder;


(ix)to accelerate the vesting of all or any portion of any Award;


(x)to determine whether uncertificated Shares may be used in satisfying Awards
and otherwise in connection with the Plan; and


(xi)to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.


(b)Manner of Exercise of Committee Authority. The Committee shall have sole
discretion in exercising its authority




--------------------------------------------------------------------------------




under the Plan. Any action of the Committee with respect to the Plan shall be
final, conclusive, and binding on all persons, including the Company,
Subsidiaries, Affiliates, Eligible Employees, any person claiming any rights
under the Plan from or through any Eligible Employee and shareholders of any of
the foregoing. The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. The Committee may delegate to other members
of the Board or officers or managers of the Company or any Subsidiary or
Affiliate the authority, subject to such terms as the Committee shall determine,
to perform administrative functions with respect to the Plan.


(c)Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
or her by any officer or other employee of the Company or any Subsidiary or
Affiliate, the Company’s independent certified public accountants or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Committee, and no officer or employee of the Company
acting on behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Committee and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination or interpretation.


4.Shares Subject to the Plan.


(a)Subject to adjustment as provided in Section 4(b) hereof, the total number of
Shares reserved for issuance in connection with Awards under the Plan shall be
four million (4,000,000). No Award may be granted if the number of Shares to
which such Award relates, when added to the number of Shares previously issued
under the Plan exceeds the number of Shares reserved under the applicable
provisions of the preceding sentence. If any Awards are forfeited, canceled,
terminated, exchanged or surrendered, or such Award is settled in cash or
otherwise terminates without a distribution of Shares to the Participant, any
Shares counted against the number of Shares reserved and available under the
Plan with respect to such Award shall, to the extent of any such forfeiture,
settlement, termination, cancellation, exchange or surrender, again be available
for Awards under the Plan.


(b)In the event that the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event, affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Eligible Employees under the Plan, then the Committee shall make such
equitable changes or adjustments as it deems appropriate and, in such manner as
it may deem equitable, adjust any or all of (i) the number and kind of shares
which may thereafter be issued under the Plan, and (ii) the number and kind of
shares, other securities or other consideration issued or issuable in respect of
outstanding Awards. In addition, the Committee is authorized to make adjustments
in the terms and conditions of, and the criteria and performance objectives, if
any, included in, Awards in recognition of unusual or non-recurring events
(including, without limitation, events described in the preceding sentence)
affecting the Company or any Subsidiary or Affiliate or the financial statements
of the Company or any Subsidiary or Affiliate, or in response to changes in
applicable laws, regulations, or accounting principles.


(c)Any Shares distributed pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or treasury Shares including Shares acquired
by purchase in the open market or in private transactions.


5.Specific Terms of Awards.


(a)General. Awards may be granted on the terms and conditions set forth in this
Section 5. In addition, the Committee may impose on any Award, at the date of
grant or thereafter (subject to Section 7(d) hereof), such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.


(b)Restricted Shares. The Committee is authorized to grant Restricted Shares to
Eligible Employees on the following terms and conditions:


(i)Issuance and Restrictions. Restricted Shares shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances (including,
without limitation, upon achievement of performance criteria if deemed
appropriate by the Committee), in such installments or otherwise, as the
Committee may determine. Except to the extent restricted under the Award
Agreement relating to the Restricted Shares, an Eligible Employee granted
Restricted Shares shall have all of the rights of a shareholder including,
without limitation, the right to vote Restricted Shares and the right to receive
dividends thereon.


(ii)Forfeiture. Except as otherwise determined by the Committee, at the date of
grant or thereafter, upon termination of service during the applicable
restriction period, Restricted Shares and any accrued but unpaid dividends that
are at




--------------------------------------------------------------------------------




that time subject to restrictions shall be forfeited; provided, however, that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Shares will be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Shares.


(iii)Certificates for Shares. Restricted Shares granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Shares are registered in the name of the Eligible
Employee, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Shares, and
the Company shall retain physical possession of the certificate.


(iv)Dividends. Dividends paid on Restricted Shares shall be either paid at the
dividend payment date, or deferred for payment to such date as determined by the
Committee, in cash or in unrestricted Shares having a Fair Market Value equal to
the amount of such dividends. Shares distributed in connection with a Share
split or dividend in Shares, and other property distributed as a dividend, shall
be subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Shares with respect to which such Shares or other property has been
distributed.


(c)Restricted Stock Units. The Committee is authorized to grant Restricted Stock
Units to Eligible Employees on the following terms and conditions:


(i)Nature of Restricted Stock Units; Accounts. Each Restricted Stock Unit
awarded shall represent a right for one Share to be delivered upon settlement of
the Award, which right shall be subject to a risk of forfeiture and cancellation
and to the other terms and conditions set forth in the Plan and the Award
Agreement. The Company shall establish and maintain a Participant account to
record Restricted Stock Units and transactions and events affecting such units.
Restricted Stock Units and other items reflected in the account will represent
only bookkeeping entries by the Company to evidence unfunded obligations of the
Company.


(ii)Forfeiture and Vesting. A Restricted Stock Unit Award Agreement may provide
for forfeiture and cancellation of the Restricted Stock Units upon termination
of the Participant’s employment with the Company or nonperformance of specified
performance measures established by the Committee. A Restricted Stock Unit Award
Agreement may also provide for vesting periods which require the passage of time
and/or the occurrence of events in order for the Restricted Stock Units to vest
and become no longer subject to forfeiture.


(iii)Settlement and Certificates for Shares. Restricted Stock Units (if not
previously cancelled or forfeited) shall be settled on the date or dates set
forth in the Award Agreement. Settlement of a Restricted Stock Unit Award shall
be made in accordance with the terms and conditions of the applicable Award
Agreement. A Restricted Stock Unit Award Agreement may provide that settlement
may be made (A) solely through the issuance of Shares or (B) at the mutual
election of the Participant and the Company, in a combination of Shares and
cash. Upon the settlement of a Restricted Stock Unit Award, the Company may
deliver to the Participant a certificate for the number of Shares issued to the
Participant in settlement of the Award.


(iv)Dividend Equivalents. Restricted Stock Units shall not be credited with
Dividend Equivalents unless specifically provided for in the Award Agreement,
and then only upon such terms and conditions as set forth in the Award
Agreement. For purposes of this provision, the term “Dividend Equivalent” means
a right with respect to a Restricted Stock Unit to receive cash, Shares or other
property equal in value and form to dividends declared by the Board and paid
with respect to outstanding Shares. Dividend Equivalents shall not apply to a
Restricted Stock Unit Award unless specifically provided for in the Award
Agreement, and if specifically provided for in the Award Agreement shall be
subject to such terms and conditions set forth in the Award Agreement as the
Committee shall determine.


6.Certain Provisions Applicable to Awards.


(a)Stand-Alone, Additional, Tandem and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted to Eligible
Employees either alone or in addition to, in tandem with, or in exchange or
substitution for, any other Award granted under the Plan or any award granted
under any other plan or agreement of the Company, any Subsidiary or Affiliate,
or any business entity to be acquired by the Company or a Subsidiary or
Affiliate, or any other right of an Eligible Employee to receive payment from
the Company or any Subsidiary or Affiliate. Awards may be granted in addition to
or in tandem with such other Awards or awards, and may be granted either as of
the same time as or a different time from the grant of such other Awards or
awards.


(b)Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or a Subsidiary
or Affiliate upon the grant or maturation of an Award may be made in such forms
as




--------------------------------------------------------------------------------




the Committee shall determine at the date of grant or thereafter, including,
without limitation, cash, Shares, notes, or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis. The
Committee may make rules relating to installment or deferred payments with
respect to Awards, including the rate of interest to be credited with respect to
such payments, and the Committee may require deferral of payment under an Award
if, in the sole judgment of the Committee, it may be necessary in order to avoid
nondeductibility of the payment under Section 162(m) of the Code.


(c)Nontransferability. Unless otherwise set forth by the Committee in an Award
Agreement, Awards shall not be transferable by an Eligible Employee except by
will or the laws of descent and distribution (except pursuant to a Beneficiary
designation). An Eligible Employee’s rights under the Plan may not be pledged,
mortgaged, hypothecated, or otherwise encumbered, and shall not be subject to
claims of the Eligible Employee’s creditors.


(d)Noncompetition. The Committee may, by way of the Award Agreements or
otherwise, establish such other terms, conditions, restrictions and/or
limitations, if any, of any Award, provided they are not inconsistent with the
Plan, including, without limitation, the requirement that the Participant not
engage in competition with the Company.


7.General Provisions.


(a)Compliance with Legal and Trading Requirements. The Plan, the granting and
exercising of Awards thereunder, and the other obligations of the Company under
the Plan and any Award Agreement, shall be subject to all applicable federal,
state and foreign laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required. The Company, in its
discretion, may postpone the issuance or delivery of Shares under any Award
until completion of such stock exchange or market system listing or registration
or qualification of such Shares or other required action under any state or
federal law, rule or regulation as the Company may consider appropriate, and may
require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Shares in compliance with applicable laws, rules and regulations. No
provisions of the Plan shall be interpreted or construed to obligate the Company
to register any Shares under federal, state or foreign law. The Shares issued
under the Plan may be subject to such other restrictions on transfer as
determined by the Committee.


(b)No Right to Continued Employment or Service. Neither the Plan nor any action
taken thereunder shall be construed as giving any employee the right to be
retained in the employ of the Company or any of its Subsidiaries or Affiliates,
nor shall it interfere in any way with the right of the Company or any of its
Subsidiaries or Affiliates to terminate any employee’s employment at any time.


(c)Taxes. The Company or any Subsidiary or Affiliate is authorized to withhold
from any Award granted any payment relating to an Award under the Plan,
including from a distribution of Shares, or any payroll or other payment to an
Eligible Employee, amounts of withholding and other taxes due in connection with
any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Eligible Employees to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of an Eligible Employee’s tax obligations;
provided, however, that the amount of tax withholding to be satisfied by
withholding Shares shall be limited to the minimum amount of taxes, including
employment taxes, required to be withheld under applicable Federal, state, local
and foreign law.


(d)Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of shareholders of the Company or
Participants, except that any such amendment or alternation shall be subject to
the approval of the Company’s shareholders to the extent such shareholder
approval is required under the rules of any stock exchange or automated
quotation system on which the Shares may then be listed or quoted; provided,
however, that, without the consent of an affected Participant, no amendment,
alteration, suspension, discontinuation, or termination of the Plan may
materially and adversely affect the rights of such Participant under any Award
theretofore granted to him or her. The Committee may waive any conditions or
rights under, amend any terms of, or amend, alter, suspend, discontinue or
terminate, any Award theretofore granted, prospectively or retrospectively;
provided, however, that, without the consent of a Participant, no amendment,
alteration, suspension, discontinuation or termination of any Award may
materially and adversely affect the rights of such Participant under any Award
theretofore granted to him or her.


(e)No Rights to Awards; No Shareholder Rights. No Eligible Employee or employee
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Employees and employees. No
Award shall confer on any Eligible Employee any of the rights of a shareholder
of the Company unless and until Shares are duly issued or transferred to the
Eligible Employee in accordance with the terms of the Award.






--------------------------------------------------------------------------------




(f)Unfunded Status of Awards. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
shall give any such Participant any rights that are greater than those of a
general creditor of the Company; provided, however, that the Committee may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under the Plan to deliver cash, Shares, other Awards, or
other property pursuant to any Award, which trusts or other arrangements shall
be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.


(g)Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board nor
its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, and such arrangements may
be either applicable generally or only in specific cases.


(h)Not Compensation for Benefit Plans. No Award payable under this Plan shall be
deemed salary or compensation for the purpose of computing benefits under any
benefit plan or other arrangement of the Company for the benefit of its
employees unless the Company shall determine otherwise.


(i)No Fractional Shares. Unless otherwise determined by the Committee, no
fractional Shares shall be issued or delivered pursuant to the Plan or any
Award. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional Shares or whether
such fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.


(j)Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Nebraska, without giving
effect to principles of conflict of laws thereof.


(k)Effective Date; Plan Termination. The Plan shall become effective as of
November 13, 2003. The Plan shall terminate as to future Awards on May 22, 2024,
which is ten (10) years after the date that the shareholders of the Company
approved this provision, as amended.


(l)Titles and Headings. The titles and headings of the Sections in the Plan are
for convenience of reference only. In the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.




